Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 28, 2020

The Court of Appeals hereby passes the following order:

A20D0373. WILLIAM GEORGE MITCHELL v. THE STATE.

      In August 2012, William Mitchell pled guilty to one count of theft by taking,
for which he received a ten-year probated sentence. In November 2019, the trial court
modified Mitchell’s probation and required Mitchell to serve 160 to 180 days in the
Probation Detention Center followed by substance abuse treatment. In January 2020,
Mitchell filed a “notice of appeal.” The trial court treated the motion as a motion for
out-of-time appeal, which it subsequently denied on February 7, 2020. On March 13,
2020, Mitchell filed an application for discretionary review in this Court. We,
however, dismissed Mitchell’s application as untimely. See Case No. A20D0345
(decided March 24, 2020). Mitchell also filed an application for discretionary appeal
of the February 7 order in the Georgia Supreme Court, which transferred the
application to this Court. See Case No. S20D0954 (decided March 25, 2020).
      Because we dismissed Mitchell’s first discretionary application seeking review
of the same order, the doctrine of res judicata bars Mitchell from seeking further
appellate review of the trial court’s order. See Norris v. Norris, 281 Ga. 566, 567-568
(2) (642 SE2d 34) (2007); see also Echols v. State, 243 Ga. App. 775, 776 (534 SE2d
464) (2000) (“It is axiomatic that the same issue cannot be relitigated ad infinitum.
The same is true of appeals of the same issue on the same grounds.”). For this reason,
Mitchell’s application is hereby DISMISSED.




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/28/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.